DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 4/23/2021has been considered by the Examiner and made of record in the application file.  The reference(s) therein have been analyzed and do not change the previous determination of patentability.  The claims remain in condition for allowance.

                                                       Allowable Subject Matter
Claims 1-63 are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims (1, 31, 60 and 61): 
             The closest prior art of record “Efficient periodic location reporting in a radio access network” by Edge US2006/0293066 (“Edge”), “Network Service Exposure Method And Apparatus Utilizing The Same” By Lu 2017/0311304a1 (“Lu”) while disclosing the obvious use of a Mobile Terminate Location Request, including the amended limitation of using an identifier associated with the UE, as well as the position estimation of the UE being performed across the interworking of two entities, wherein Service Based Interfaces are used, the prior art fails to teach in combination the additional amended limitation where the transfer via the second entity is also based on the identifier for the UE.  While identifiers being used across two interworking entities is know for location estimation the combination of that with specific Mobile Terminated Location Requests could not be found outside prior art that was not commonly/owned with this applications.  While the prior art outside of that which is commonly owned could find anticipate or render obvious the claimed limitations could only do so with using hindsight reasoning which is impermissible.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
 can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642